Citation Nr: 0507023	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
internal; derangement of the right knee.

2.  Entitlement to an evaluation in excess of 40 percent for 
cervical strain history with C6 radiculopathy, left, status 
post (S/P) anterior cervical diskectomy and fusion at C6-7.

3.  Entitlement to an effective date, prior to August 16, 
2000, for a grant of service connection for internal 
derangement of the left knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
INTRODUCTION

The veteran served on active duty from August 1976 to April 
1984.

The appeal to the Board of Veterans' Appeals (Board) 
previously arose from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The RO denied entitlement to service connection for a left 
knee disorder, an evaluation in excess of 40 percent for the 
service-connected disability of the cervical spine, and an 
increased (compensable) evaluation for the service-connected 
disability of the right knee.

In August 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony has been associated with the 
claims file.

In May 2004 the Board granted entitlement to service 
connection for internal derangement of the left knee as 
secondary to service-connected internal derangement of the 
right knee.  The Board also remanded the claims of 
entitlement to increased evaluations for the service-
connected disabilities of the cervical spine and right knee 
to the RO for further development and adjudicative action.

In May 2004 the RO, by way of implementation of the Board's 
May 2004 decision, issued a rating decision establishing 
service connection for internal derangement of the left knee 
as secondary to service-connected internal derangement of the 
right knee with assignment of a 20 percent evaluation 
effective August 16, 2000.

In July 2004 the veteran submitted a statement wherein he 
contended that the effective date of the grant of service 
connection for his left knee internal derangement should be 
effective retroactive to 1986 when he initially claimed 
entitlement to service connection.  The Board has construed 
this statement as a notice of disagreement with the May 2004 
rating decision, and such is further addressed in the remand 
portion of this decision.


In its May 2004 decision the Board advised the RO that its 
documentation of record alternately recorded the service-
connected internal derangement of the right knee as rated 10 
percent disabling or noncompensable.  

The Board also requested that the RO clarify specifically 
whether the veteran was rated as 10 percent disabled or 
noncompensably disabled for his right knee disability.  

In view of the RO's December 2004 supplemental statement of 
the case wherein it affirmed the determinations previously 
entered, the Board has concluded that the evaluation for the 
service-connected internal derangement of the right knee is 
correct as reported on the title page.

The issue of entitlement to an effective date, prior to 
August 16, 2000, for a grant of service connection for 
internal derangement of the left knee is addressed in the 
REMAND portion of the decision below and REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

In April 2004 the veteran submitted a claim of entitlement to 
a temporary total convalescence  evaluation for left shoulder 
impairment pursuant to the provisions of 38 C.F.R. § 4.30 
(2004).  As this issue has been neither procedurally prepared 
nor certified for appellate review, the Board is referring it 
to the RO for initial consideration and any indicated 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
establishes that internal derangement of the right knee has 
not been shown to be productive of any disablement or 
functional loss due to pain or other pathology.



2.  The competent and probative medical evidence of record 
establishes that the service-connected disability of the 
cervical spine is productive of additional functional loss 
due to pain compatible with pronounced impairment, with no 
evidence of ankylosis of the entire spine.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for internal derangement of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 
(2004).

2.  The criteria for an increased evaluation of 60 percent 
for cervical strain history with C6 radiculopathy, left, 
status post (S/P) anterior cervical diskectomy and fusion at 
C6-7 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.40, 4.45, .4.59, 4.71a; Diagnostic Code 
5293 (effective prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (effective September 26, 2003),


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that in 
September 1983 the veteran sustained multiples injuries to 
include the cervical spine and right knee as the result of an 
automobile accident.  He was hospitalized in October 1983 for 
treatment.

The RO granted entitlement to service connection for mild 
internal derangement of the right knee with assignment of a 
noncompensable evaluation when it issued a rating decision in 
July 1985.

In June 1988 the Board issued a decision wherein it 
determined that multiple injuries sustained by the veteran in 
a September 1983 automobile accident were not the result of 
his own willful misconduct.

In October 1988 the RO granted entitlement to service 
connection for history of cervical strain with C6 
radiculopathy on the left, with assignment of a 10 percent 
evaluation.

The veteran submitted a reopen claim of entitlement to 
increased evaluations for his right neck and cervical spine 
disabilities in August 2000.

In May 2002 the veteran submitted several lay statements who 
provided their knowledge of his having sustained multiple 
injuries in an automobile accident during active service.

The veteran was afforded a special orthopedic examination by 
VA in December 2002.  His history of multiple injuries as the 
result of an automobile accident in 1983 was recorded.  It 
was noted that he was currently employed as an automobile 
mechanic.  Pertinent clinical findings obtained on 
examination disclosed cervical spine flexion to 30 degrees, 
extension to 30 degrees, left lateral bending to 25 degrees, 
right lateral bending to 30 degrees, left lateral rotation to 
45 degrees, and right lateral rotation to 45 degrees.  All 
major muscle groups were rated 5 in both upper extremities.  
The veteran had a positive Phalen's test on the right which 
was suggestive of carpal tunnel syndrome (CTS) affecting the 
median nerve.  He had a 6 centimeter (CM) well healed 
operative scar on the anterior lateral aspect of the cervical 
spine and a 4 cm scar over the right iliac crest where a bone 
graft was harvested for his cervical spine fusion.  Triceps 
reflex on the right was +4 and on the left +1.  Biceps reflex 
on the right was +4 and on the left +2.  Radial reflex was +3 
on the right and +2 on the left.  There appeared to be no 
dermatome sensory loss in either upper extremity other than 
that related to the CTS described above.

Examination of the right knee revealed the veteran had full 
extension to 0 degrees and was able to flex to 135 degrees.  
He had no joint effusion and negative McMurray test.  He was 
tender medially.  He had no anterior, posterior, or lateral 
medial instability.

The examiner noted that a review of the x-rays taken of the 
right knee revealed no sign of degenerative joint disease.  
No osteophytes were noted.  The joint spaces were well 
maintained and articular surfaces were smooth.  X-rays of the 
cervical spine revealed a nonunion of the odontoid.  The 
examiner recorded it is to be noted that this had also been 
diagnosed as osteodontoidum.  There was complete interbody 
fusion of the C6C7 cervical vertebrae which was solid.  The 
foramina appeared to be patent and uninvolved at all levels 
noted.  

It was the opinion of the examiner that at the present time 
the veteran was experiencing a moderate disability from the 
cervical spine resulting from his service related injury and 
subsequent surgery resulting decreased range of motion.  No 
neurological deficit other than CTS on the right was noted.  
He appeared to have tenderness over the medial meniscus of 
the right knee which may represent a torn meniscus on that 
side.  It was the examiner's opinion that the veteran 
demonstrated a mild disability of the right knee which 
occurred during service.

In August 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony has been associated with the 
claims file.  He essentially testified as to his contentions 
that his right knee and cervical spine disabilities were more 
disabling than currently evaluated.

Associated with the claims file is a substantial quantity of 
VA and non-VA or private medical documentation comprising 
references to the service-connected disabilities of the 
cervical spine and right knee, as well as MRI as well as 
related radiographies studies.



VA conducted an orthopedic examination of the veteran in July 
2004.  It was noted that he was currently employed as a 
mechanic.  He currently worked in a supervisory position.  He 
stated that although he had lost time from work due to his 
neck, he had not been disabled for periods greater than three 
days for the past year.  

He had had 7 to 8 flare-ups during this period of time.  He 
was able to perform all activities of daily living.  He had 
no complaints of bowel, bladder, and erectile dysfunction, 
although he stated that he had blurring of vision which he 
attributed to his neck, but had not been so advised by any of 
his treating physicians.

The examiner recorded that in 2003 the veteran had a computer 
tomographic (CT) scan, MRI, and myelogram of the cervical 
spine which indicated a C4-C5 bulging and flattening of the 
thecal, moderate degenerative facet arthritis, possible old 
fracture of the base of the odontoid, and a solid fusion at 
C6-C7.

On examination the veteran was reported as 6 feet and 2 
inches tall.  He weighed 218 pounds.  He walked with a normal 
gait, unaided.  He got on and off the examining table without 
assistance.  On examination of the right knee he was able to 
extend to 0 degrees and flex to 140 degrees.  There was no 
joint effusion or patellofemoral crepitus, tenderness, 
medial-lateral or anterior-posterior instability noted.  He 
had negative McMurray sign and negative torsion sign both 
laterally and medially.  The quadriceps measured 19.25 inches 
bilaterally when measured three inches above the superior 
pole of the patella with no sign of atrophy.

There were no skin manifestations of this use.  No popliteal 
masses were noted.  There was no joint line tenderness at the 
joint line anterior, posterior, lateral, and medially 
present.  The veteran appeared to be in no discomfort during 
this portion of the examination.  There appeared to be no 
further decrease in range of motion as a result of weakness, 
fatigue, pain, or lack of endurance.  Gait was normal and 
performed without any assistive devices.




On examination of the cervical spine the spinal curvature 
appeared to be normal as was head position.  The cervical 
spine appeared to be symmetric with normal rhythmic motion.  
Flexion was to 38 degrees.  Extension was to 21 degrees.  
Right lateral bending was to  32 degrees.  Left lateral 
bending was to 18 degrees limited by pain.  Bilateral lateral 
rotation was to 38 degrees.  There was a 7 CM anterior and 
right anterior scar well healed and nonadherent.  

The veteran had a negative forward head compression sign.  
The trapezius muscles were not tender nor were they spastic.  
The cervical spine was not tender either anterior or 
posterior.  Biceps and triceps reflexes were +4 bilaterally.  
The radial deep tendon reflex was +2 bilaterally.  All major 
muscle groups of the upper extremity were grade 5 with no 
signs of atrophy.  

The veteran appeared to have right sleeve hypoesthesia.  He 
appeared to limited his spinal motion for fear of causing 
pain.  There was no fixed deformity or ankylosis.  He 
appeared to have decreased range of motion of the cervical 
spine to a moderate degree secondary to fatigue, lack of 
endurance, weakness, and pain following repetitive motion.

X-rays of the cervical spine revealed a solid C6-C7 anterior 
effusion, spurring at the C5-C6 foramina, and mild to 
moderate facet degenerative changes.  X-rays of the right 
knee revealed minimal degenerative changes consistent with 
the veteran's age.  The examination diagnoses were S/P injury 
of the right knee, S/P injury of the cervical spine with C6-
C7 anterior effusion, and minimal to moderate degenerative 
changes of the cervical spine maximally at the C5-C6 level.

The examiner opined that the veteran's functional capacity 
was significantly impacted by his service-connected cervical 
spine disability with positive findings both on examination 
as well as on X-ray.  It was recorded that the examiner was 
unable to confirm any disability caused by the service-
connected right knee disability on X-ray or physical 
examination.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Although the entire recorded history must be considered, 
38 C.F.R. § 4.2 (2004), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The words "slight", "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6 (2004).  The use of descriptive terminology such 
as "mild" by medical examiners, although relevant, is not 
dispositive of an issue.  All evidence must be evaluated.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 
(2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003/5010 and 5257.  VAOPGCPREC 23-97.

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 2004).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such functional 
loss may be due to the absence of part or all of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective innervation 
or other pathology or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  

Disability of the joints involving excursion of movements in 
different planes involves consideration of whether there is: 
(a) less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) excess 
fatigability, (e) incoordination, (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability, 
disturbance of locomotion, interference with standing and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2004).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).




Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

Under VA General Counsel opinion, VAOPGCPREC 23-97; 
VAOPGCPREC 9-98  it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under DC 
5003 or DC 5010.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:


(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).



A 60 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a knee in flexion at an angle of 45 
degrees or more.  A 50 percent evaluation may be assigned for 
ankylosis of a knee between 20 degrees and 45 degrees.  A 40 
percent evaluation may be assigned for ankylosis of a knee in 
flexion between 10 degrees and 20 degrees.  A 30 percent 
evaluation may be assigned for ankylosis of a knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5256.

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling; a moderate case is to be rated 20 
percent disabling.  For a slight case a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating. When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with moderate knee or ankle 
disability may be assigned a 20 percent evaluation; 
impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262.


Rating Criteria for Spinal Disabilities Prior to September 
22, 2002

Before September 22, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome, provided a 20 percent rating 
for moderate disability, with recurring attacks.  

A 40 percent rating was provided for severe disability 
manifested by reoccurring attacks with intermittent relief.  

A 60 percent rating was provided for intervertebral disc 
syndrome productive of pronounced disability, "with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief."  
38 C.F.R. § 4.71a, Code 5293 (2004). 

Under Code 5295, pertaining to lumbosacral strain, a 
20 percent rating may be assigned when there is muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  

A 40 percent rating is assignable for severe lumbosacral 
strain, "with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion."  38 C.F.R. § 4.71a, Code 5295 (2004).

Under Code 5292, a 20 percent rating is assigned for moderate 
limitation of lumbar spine motion.  The next higher rating of 
40 percent is assigned for severe limitation of lumbar spine 
motion.  38 C.F.R. § 4.71a (2003).  

Under Code 5285, a 100 percent evaluation may be assigned for 
residuals of vertebral fracture with cord involvement, 
bedridden, or requiring long leg braces.  A 60 percent 
evaluation may be assigned without cord involvement.  
38 C.F.R. § 4.71a (2003).

Under Code 5286 a 100 percent evaluation may be assigned for 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, 60 percent at a favorable angle.  
38 C.F.R. § 4.71a (2003).


Revised Rating Criteria for Intervertebral Disc Syndrome
Effective September 22, 2002

Under the revisions to Code 5193, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.  


Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  


Revised Rating Criteria for Diseases and Injuries of the 
Spine
Effective September 26, 2003

The September 26, 2003, revisions to the VA rating schedule 
establish a General Rating Formula for Diseases and Injuries 
of the Spine:  

For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  

100% 	Unfavorable ankylosis of the entire spine;

50% 	Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  

The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the July 2001 rating decision, the March 
and December 2002 Statements of the Case (SOCs), the October 
2002, December 2002, February 2003, and December 2004 
Supplemental Statements of the Case (SSOCs) cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claims for increased ratings for the 
veteran's right knee and cervical spine disabilities.  The 
December 2004 SSOC case set forth the text of the VCAA 
regulations and of critical revisions of the applicable 
rating criteria.  

In addition, in March 2003, May 2004, and July 2004 the RO 
sent the veteran letters that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letters advised him that private or VA medical records 
would be obtained if he provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  

The letters explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letters served to put the veteran 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the new law.  

The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made In July 2001, 
before the first notice eof the VCAA was provided to the 
veteran.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
before the initial VCAA notice is pursuing further judicial 
review on this matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  In the present 
case, since the VCAA notification letters were not sent to 
the veteran before the AOJ adjudication that led to this 
appeal, their timing does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
before the transfer and certification of the case to the 
Board.  After the notice was provided, the veteran was given 
ample time in which to respond.  Thereafter, the case was 
readjudicated and a SSOC was provided to him.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal at the present time does not result in prejudice 
to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letters 
that were provided to him does not contain the "fourth 
element," the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim.  

As noted above, the RO's VCAA notice letters discussed the 
evidence requirements that apply to the claims at issue and 
advised him of the importance of submitting evidence to 
satisfy these requirements.  The instructions regarding the 
need to submit the specified evidence is the substantial 
equivalent of an explicit request that he submit any evidence 
that he had in his possession.  

The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  

The veteran has undergone several VA examinations to provide 
information regarding the current status of his right knee 
and cervical spine disabilities, and to obtain the requisite 
medical opinions.  The record does not identify any 
additional Government or private records which have not been 
obtained or for which reasonable procurements efforts have 
not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claims may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Increased Evaluations

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).


Right Knee Disability

The veteran is currently rated as noncompensable for his 
service-connected right knee disability characterized as 
right knee internal derangement.  The noncompensable 
evaluation contemplates no ascertainable disablement 
associated with the right knee; hence, the noncompensable 
evaluation.  The Board finds that the extensive evidentiary 
record accumulated in connection with the current appeal 
provides no basis for assignment of a compensable evaluation.

The multiple VA examinations of record, in addition to the VA 
and non-VA medical documentation of record yield no clinical 
objective findings of the right knee to which can be applied 
the multiple rating criteria reported earlier.  

In this regard, repeated VA examinations have demonstrated no 
limitation of motion of the right knee, muchless any 
instability, atrophy, tenderness, or discomfort on the basis 
of the most recent VA orthopedic examination.  Radiographic 
studies have demonstrated no arthritis other than 
degenerative changes which are consistent with the veteran's 
age.  In fact, the VA examiner who examined the veteran most 
recently in July 2004 frankly acknowledged that no disability 
whatsoever could be ascertained on examination.

Further, the veteran has been found to ambulate in a normal 
fashion with no need of any assistive devices.  The veteran 
in no way alleged that his right knee disability adversely 
affected him in his employment as a mechanic.  No need for 
physiotherapy or medication has been demonstrated or alleged.  
No surgical procedures have been suggested or claimed.  None 
of the pertinent extensive diagnostic criteria reported in 
detail earlier are shown to provide a basis for an increased 
evaluation.  No functional loss due to pain of the right knee 
has been shown on examination.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the right knee 
internal derangement.  38 C.F.R. § 4.7.  Although the veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to an increased 
(compensable) evaluation for internal derangement of the 
right knee.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


Cervical Spine Disability

The RO has assigned a 40 percent evaluation for the veteran's 
service-connected cervical spine disability.  With 
application of the previous criteria under diagnostic code 
5293, the 40 percent evaluation reflects not more than severe 
intervertebral disc syndrome.


Nonetheless, the Board finds there does exist a basis upon 
which to predicate assignment of an increased evaluation for 
the veteran's cervical spine disability.  The July 2004 VA 
examiner specifically pointed out that the veteran's 
functional capacity was significantly impacted by his 
cervical spine disability with positive findings both on 
examination as well as on x-ray.  The examiner specified 
fatigue, lack of endurance, weakness, and pain following 
repetitive motion.

Accordingly, the Board finds that in view of the fact that, 
with application of the previous criteria, the veteran is not 
rated at the maximum schedular evaluation of 60 percent under 
diagnostic code 5293, the evidentiary record supports 
elevation to the maximum rating of 60 percent for 
contemplated pronounced impairment.  In the absence of a 
finding of residuals of a vertebral fracture with cord 
involvement or complete ankylosis of the spine, no basis 
exists upon which to predicate a grant of a 100 percent 
evaluation under diagnostic codes 5285 or 5286.

With respect to the revised rating criteria effective 
September 22, 2002, a 60 percent evaluation contemplates 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Such incapacitation is 
not shown by the evidence of record, and in any event, the 
Board has already awarded the veteran a 60 percent 
evaluation.  

As to chronic neurologic and orthopedic manifestations, the 
Board notes that the VA examiner previously acknowledged in 
December 2002 a positive Phalen's test which was suggestive 
of a CTS affecting the median nerve.  However, such clinical 
finding was not confirmed on the most recent VA examination 
conducted in July 2004.  Accordingly, combining separate 
evaluations of the cervical spine's chronic orthopedic and 
neurologic manifestations along with evaluation for all other 
service-connected disabilities (internal derangement of the 
left knee rated as 20 percent disabling, internal derangement 
of the right knee, right 8th and 9th rib fractures, hemothorax 
residuals, and donor site scar at right anterior iliac crest 
all rated as noncompensable) would not provide a higher 
evaluation than the 60 percent evaluation currently granted.

As to the diagnostic criteria effective September 26, 2003, 
the Board notes that the veteran, under diagnostic code 5243, 
is not shown to have unfavorable ankylosis of the entire 
spine which would warrant a 100 percent evaluation.


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his right knee and cervical spine 
disabilities.  No evidentiary basis has been presented upon 
which to predicate referral of the veteran's case to the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation.


ORDER

Entitlement to an increased (compensable) evaluation for 
internal derangement of the right knee is denied.

Entitlement to an increased evaluation of 60 percent for 
cervical strain history with C6 radiculopathy, left, status 
post (S/P) anterior cervical diskectomy and fusion at C6-7 is 
granted, subject to the governing criteria governing the 
payment of monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In May 2004 the Board granted entitlement to service 
connection for internal derangement of the left knee as 
secondary to service-connected internal derangement of the 
right knee.  

In May 2004 the RO, by way of implementation of the Board's 
May 2004 decision, issued a rating decision establishing 
service connection for internal derangement of the left knee 
as secondary to service-connected internal derangement of the 
right knee with assignment of a 20 percent evaluation 
effective August 16, 2000.

In July 2004 the veteran submitted a statement wherein he 
contended that the effective date of the grant of service 
connection for his left knee internal derangement should be 
effective retroactive to 1986 when he initially claimed 
entitlement to service connection.  The Board has construed 
this statement as a notice of disagreement with the May 2004 
rating decision.  The RO has not issued a statement of the 
case.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement therewith, the claimant is entitled 
to a statement of the case, and the RO's failure to issue 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should issue a statement 
of the case addressing the issue of 
entitlement to an effective date, , prior 
to August 16, 2000, for a grant of 
service connection for internal 
derangement of the left knee.  The 
veteran should be advised of the need to 
timely file a substantive appeal if he 
wishes appellate review.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is require of the veteran until he is notified by 
the VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


